In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                            No. 15-541V
                                    Filed: September 10, 2015
                                            Unpublished

****************************
WINIFRED CAMPBELL,                        *
                                          *
                      Petitioner,         *      Ruling on Entitlement; Concession;
                                          *      Influenza (“Flu”) Vaccine; Shoulder
                                          *      Injury Related to Vaccine Administration
SECRETARY OF HEALTH                       *      (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                       *      (“SPU”)
                                          *
                      Respondent.         *
                                          *
****************************
Brian L. Cinelli, Marcus & Cinelli, LLP, Williamsville, NY, for petitioner.
Heather Pearlman, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

      On May 27, 2015, Winifred Campbell filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that as a result of an influenza [“flu”]
vaccination on October 23, 2013, she suffered adhesive capsulitis. Petition at 1. The
case was assigned to the Special Processing Unit of the Office of Special Masters.

       On September 9, 2015, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1, 4. Specifically, respondent indicates that she “believes that petitioner’s
alleged injury is consistent with a shoulder injury related to vaccine administration
(‘SIRVA’)” and that “petitioner met the statutory requirements by suffering the condition
for more than six months.” Id. at 4.

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

IT IS SO ORDERED.
                               s/Nora Beth Dorsey
                               Nora Beth Dorsey
                               Chief Special Master




                                        2